DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, 7, 11, and 12 are objected to because of the following informalities:
In line 2 of claim 2, “is designed as” should likely be --is a--
In line 6 of claim 6, “presses the supporting element” should likely be --configured to press the at least one support element--
In line 5 of claim 7, “which ramp” should likely be --wherein the ramp--
in line 6 of claim 7, “and which rises” should likely be --and rising--
in lines 5-7 of claim 11, “body having its two pivot pins arranged in the corresponding bearing receptacles against the direction of rotation of the handle body in the bearing receptacles with respect of the rotational axis.” should likely be --body, having its two pivot pins arranged in the corresponding bearing receptacles, against the direction of rotation of the handle body in the bearing receptacles with respect of the rotational axis --
in line 3 of claim 12, “and angled and” should likely be --and angled, and wherein--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the intermediate position" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “an axis of rotation” and later recites “a rotational axis of the handle body.” It is unclear if Applicant intends to refer to the same axis or two distinct axes. The disclosure fails to clarify because it recites two distinct axes but describes only one axis of the handle body (10). The specification provides pivot pins define a rotational axis for the resistance element and Fig. 20 appears to depict the pivot pins (33) are a component of the resistance element (17). For the purposes of examination, the limitation of “a rotational axis of the handle body” will be interpreted as a rotational axis of the resistance element, distinct from the recited “axis of rotation” of the handle body. 
Claims 2-12 are rejected for depending on claim 1 and therefore including the indefinite language of claim 1.

Claim 6, recites the limitation “the force-increasing element presses the supporting element onto the receiving frame.” It is unclear if the force-increasing element is intended to be configured to press the supporting element onto the receiving frame only in the idle position, when laying on the receiving frame in the idle position, or in all positions. For the purposes of examination, the limitation will be interpreted broadly.

Claim 7 recites the limitation "the side of the functional body" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are rejected for depending on claim 7 and therefore including the indefinite language of claim 7.

	Claim 12 recites the limitation “during movement of the handle body from a position lying between the intermediate position and the end position toward the idle position, the two guide arms are arranged lying and guided in the guide recesses of the handle body.” The two guide arms cannot be lying and guided in the guide recesses simultaneously. The guide arms are stationary if lying in the guide recesses but are moving if guided in the guide recesses. For purposes of examination, the limitation will be interpreted broadly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al., US 8,998,277.

Regarding claim 1, Jeong et al. discloses a door handle assembly of a motor vehicle, comprising: 
a carrier (100 Fig. 3) which can be fastened on a door (Fig. 9) or truck lid of the motor vehicle,
a handle body (200 Fig. 3), which is mounted on the carrier for pivoting about an axis of rotation (Fig. 12: the handle body pivots about an axis corresponding to the second hook 220) and can be moved from an idle position into an end position (Fig. 12), and 
a force-increasing device (300 Fig. 4), which is designed, during movement of the handle body from the idle position into an intermediate position (Fig. 11), to produce a resistance force counteracting the movement of the handle body (col. 3 line 66 - col. 4 line 3),
wherein the force-increasing device comprises a force-increasing element (311 Fig. 3), which produces the resistance force (col. 3 line 66 - col. 4 line 3) and is fastened to the handle body (Fig. 3: fastened to the handle body via base member 100), a resistance element (320 Fig. 3), which interacts with the force increasing element (col. 3 line 66 - col. 4 line 3) and is mounted on the handle body (col. 3 lines 64-65), and 
a movement element (210 Fig. 3: the hook end contacting the lever 300 corresponds to a movement element), which is designed, during movement of the handle body from the idle position into the intermediate position (Fig. 11), to move the resistance element translationally toward the force-increasing element against the resistance force produced by the force increasing element relative to the axis of rotation (col. 3 line 66-col. 4 line 3 and col. 4 lines 28-33: elastic body 311 between the hooked part 320 and base member 100 applies force to the arm 210 pulling arm 320 while sliding), 
and, during movement of the handle body from the end position into the idle position (reverse of movement in Fig. 12), to move the resistance element rotationally relative to a rotational axis of the resistance element (col. 4 lines 20-26).

Regarding claim 2, Jeong et al. discloses the door handle assembly according to claim 1, wherein the movement element is designed as a movement projection projecting from a base body mounted on the carrier (Fig. 3 annotated below: the length of first hook 210 corresponds to a base body mounted on the carrier and Fig. 3 illustrates the movement element (the hooked end) projects from the base body).

    PNG
    media_image1.png
    613
    671
    media_image1.png
    Greyscale


Regarding claim 5, Jeong et al. discloses the door handle assembly according to claim 1, wherein the resistance element (320 Fig. 3) has a functional body (illustrated in Figs. 4a-b) having a support surface (330 Fig. 4b), wherein the functional body is inserted at least in sections in a receiving frame (230 Fig. 3) formed on the handle body (col. 3 lines 45-47) and the force-increasing element is arranged between the support surface of the functional body and a mounting surface formed on the handle body (Fig. 3 annotated below depicts the elastic body 311 between the support surface and mounting surface)

    PNG
    media_image2.png
    613
    671
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., alone.

	Regarding claim 6, Jeong et al. discloses the door handle assembly according to claim 5, wherein the functional body of the resistance element has at least one support element projecting laterally from the functional body (hooked portion illustrated in Fig. 4a), and the force-increasing element configured to press the at least one support element onto the movement element (col. 3 line 66-col. 4 line 3 and col. 4 lines 28-33: the force increasing element presses the functional body, including the at least one support element, onto the movement element during a return movement by being coupled). However, Jeong et al. does not explicitly disclose wherein the at least one support element is arranged lying on the receiving frame in the idle position of the handle body and the force-increasing element configured to press the at least one support element onto the receiving frame.
Jeong et al. teaches the hooked part of the resistance element is engaged with the movement element (col. 3 lines 60-65) and when using a receiving frame, the resistance element and the receiving frame are engaged or fixed together (col. 4 lines 37-40). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively configure the at least one support projecting from the functional body to lie on the receiving frame instead of the movement element when the handle body is in the idle position (col. 3 lines 44-47: the grip arm 230 connects the grip member 200 and lever 300) so the at least one support can reliably engage the receiving frame to practice the device disclosed by Jeong et al. with additional strength and improved operation (col. 3 lines 46-47). One of ordinary skill in the art would recognize coupling the functional body and the resistance frame of Jeong et al. does not affect operation of the device.
One of ordinary skill in the art would recognize Jeong et al., as modified, teaches the force-increasing element is configured to press the at least one support element onto the receiving frame (col. 3 line 66-col. 4 line 3 and col. 4 lines 28-33: as modified, the functional body, including the at least one support element, is coupled to the receiving frame so the at least one support element is pressed onto the receiving frame at least during a return movement). 

Allowable Subject Matter
Claims 3-4 and 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 3-4 and 7-12.

Regarding claim 3, Jeong et al. fails to disclose the movement element pivotably mounted on the carrier via a pivot axis, wherein the handle body and the movement element are coupled together so as to transmit a movement and rotate in contrary directions about the axis of rotation and the pivot axis during movement of the handle body. The examiner can find no motivation to modify the device disclosed by Jeong et al. such that the handle body and the movement element are coupled together so as to transmit a movement and rotate in contrary directions about the axis of rotation and the pivot axis during movement of the handle body without use of impermissible hindsight and/or without destroying the intended structure and operation of the device disclosed by Jeong et al.
In regards to claim 4, the prior art fails to disclose each and every limitation of claim 3 from which the claim depends.

Regarding claim 7, Jeong et al. fails to disclose the handle body has at least one guide surface and at least one second guide surface which is parallel to the at least one first guide surface, wherein a ramp surface is formed on the functional body, wherein the ramp surface is formed on a side of the functional body facing away from the support surface and rises in a direction pointing towards the carrier. The examiner can find no motivation to modify the handle body disclosed by Jeong et al. to include has at least one guide surface and at least one second guide surface which is parallel to the at least one first guide surface, wherein a ramp surface is formed on the functional body, wherein the ramp surface is formed on a side of the functional body facing away from the support surface and rises in a direction pointing towards the carrier without destroying the intended structure and operation of the device disclosed by Jeong et al. and/or without use of impermissible hindsight.
In regards to claims 8 and 9, the prior art fails to disclose each and every limitation of claim 7 from which the claims depend.

Regarding claim 10, Jeong et al. fails discloses two pivot pins are formed on two opposite sides of the functional body of the resistance element, wherein the pivot pins form the rotational axis of the resistance element (Fig. 4a). However, Jeong et al. fails to disclose the two pivot pins are rotatably mounted at least in the idle position of the handle body in corresponding bearing receptacles, which are formed in the receiving frame of the handle body. The examiner can find no motivation to modify the pivot pins disclosed by Jeong et al. to be rotatably mounted at least in the idle position of the handle body in corresponding bearing receptacles, which are formed in the receiving frame of the handle body without destroying the intended structure and operation of the device disclosed by Jeong et al. and/or without use of impermissible hindsight.
In regards to claims 11 and 12, the prior art fails to disclose each and every limitation of claim 10 from which the claims depend.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manikkath et al., US 2019/0055760, related to a vehicle door handle assembly including an element coupled to the handle that moves translationally relative to an axis and moves rotationally relative to the axis. 
Porada et al., US 2018/0252009, related to a vehicle door handle assembly including an element that moves translationally relative to an axis and rotates rotationally relative to a handle axis when the handle is pulled.
Park et al., US 2016/0281397, related to a vehicle door handle assembly including an element that moves translationally when the handle moves from a rest position to a first position and rotates when the handle is pulled to a second position.  
Rudolf et al., US 11187018, related to a vehicle door handle assembly including a force-increasing element and a resistance element that moves translationally relative to a handle axis and moves rotationally relative to the handle axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675